       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALPHONSO SYVILLE, et al.,

                               Plaintiffs,                     20-CV-570 (LTS) (SDA)
                   -against-                                           ORDER
NEW YORK CITY OF NEW YORK, et al.,

                               Defendants.

LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiffs Alphonso Syville, Donald Lord, Anthony McDonald, Raymon Dash, Anthony

Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder are proceeding in this action pro se.

The Court has granted these plaintiffs’ requests to proceed in forma pauperis (“IFP”). The plaintiffs

are current or former residents of the Fort Washington Shelter for Homeless Single Men (“the

shelter”), a homeless shelter in Manhattan that is allegedly operated by Project Renewal. They

assert claims arising from the conditions of the shelter and the actions of the shelter’s staff,

employees of the New York City Department of Homeless Services (“DHS”), Sera Security (a

private security firm), Oasis (a drug-addiction treatment provider), and the New York City Housing

Authority (“NYCHA”).

       For the reasons set forth below, the Court (1) dismisses the plaintiffs’ claims against DHS,

(2) severs the claims of Plaintiffs Donald Lord, Anthony McDonald, Raymon Dash, Anthony

Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder from this action and from each other

under Rule 21 of the Federal Rules of Civil Procedure, and directs the Clerk of Court to open the

claims of each of those plaintiffs as a new and separate civil action, and (3) consolidates this action

with Syville v. City of New York, 1:20-CV-0571 (LTS) (SDA).
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 2 of 9



                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim on which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v. Adirondack

Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a complaint when

the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates

dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]

that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006)

(internal quotation marks and citations omitted, emphasis in original).

                                          DISCUSSION

A.     DHS

       The Court must dismiss the plaintiffs’ claims against DHS because an agency of the City

of New York, like DHS, is not an entity that can be sued. See N.Y. City Charter ch. 17, § 396

(“[A]ll actions and proceedings for the recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of any agency, except where otherwise

provided by law.”); Ghouneim v. DHS, No. 1:19-CV-0748, 2019 WL 1207857, at *1 (S.D.N.Y.

Mar. 13, 2019), appeal dismissed, No. 19-658, 2019 WL 4409920 (2d Cir. June 20, 2019). The

Court notes that the City of New York is itself a named defendant. The Court therefore dismisses

the plaintiffs’ claims against DHS. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.     Severance

       Generally, Rule 20 of the Federal Rules of Civil Procedure allows multiple plaintiffs to join

in one action if (1) they assert any right to relief jointly, severally, or arising out of the same

transaction, occurrence, or series of transactions or occurrences, and (2) if any question of law or


SEVERCONSLDORD.DOCX                              VERSION MAY 15, 2020                             2
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 3 of 9



fact in common to all plaintiffs will arise in the action. See Fed. R. Civ. P. 20(a)(1); Kalie v. Bank

of Am. Corp., No. 1:12-CV-9192, 2013 WL 4044951, at *3 (S.D.N.Y. Aug. 9, 2013) (Courts “look

to the logical relationship between the claims and determine ‘whether the essential facts of the

various claims are so logically connected that considerations of judicial economy and fairness

dictate that all the issues be resolved in one lawsuit’” (quoting United States v. Aquavella, 615 F.2d

12, 22 (2d Cir. 1979))).

       Courts have the authority to deny joinder, or to order severance under Rule 21 of the

Federal Rules of Civil Procedure, even without a finding that joinder is improper, if joinder “will

not foster the objectives of the rule, but will result in prejudice, expense or delay.” McPhearson v.

N.Y.S. Dep’t of Corr. & Cmty. Supervision, No. 7:17-CV-2531, 2018 WL 10128029, at *3 (S.D.N.Y

June 19, 2018) (citation omitted); see Wyndham Assocs. v. Bintliff, 398 F.2d 614, 618 (2d Cir. 1968)

(Rule 21 “authorizes the severance of any claim, even without a finding of improper joinder, where

there are sufficient other reasons for ordering a severance”); Ghaly v. U.S. Dep’t of Agric., 228 F.

Supp. 2d 283, 292 (S.D.N.Y. 2002) (noting that “district courts have broad discretion to decide

whether joinder is appropriate, even when the requirements of Rule 20(a) have been met”).

       In determining whether to deny joinder or order severance of parties, courts consider the

requirements of Rule 20 and additional factors, “including (1) whether severance will serve

judicial economy; (2) whether prejudice to the parties would be caused by severance; and

(3) whether the claims involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp.,

596 F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (considering motion to sever under Rules 20 and 21);

see also Laureano v. Goord, No. 1:06-CV-7845, 2007 WL 2826649, at *8 (SD.N.Y. Aug. 31, 2007)

(When considering severance, “courts should be guided by ‘considerations of convenience,

avoidance of prejudice to the parties, and efficiency’” (quoting Hecht v. City of New York, 217




SEVERCONSLDORD.DOCX                                VERSION MAY 15, 2020                             3
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 4 of 9



F.R.D. 148, 150 (S.D.N.Y. 2003))), report & recommendation adopted, 2007 WL 2852770

(S.D.N.Y. Sept. 28, 2007).

       The plaintiffs’ claims stem from each plaintiff’s individual experiences at the shelter and

with NYCHA and, therefore, do not arise out of the same transactions or occurrences or involve

common questions of law or fact. But even if the plaintiffs’ claims were properly joined, the Court

finds that the practical realities of managing this pro se multi-plaintiff litigation militate against

adjudicating the plaintiffs’ claims in one action. As pro se litigants who are not attorneys, each

plaintiff may appear only on his own behalf; none of them may advocate another’s claims. See

United States ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual

who is not licensed as an attorney ‘may not appear on another person’s behalf in the other’s

cause.’”) (citations omitted); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro

se means to appear for one’s self, a person may not appear on another person’s behalf in the other’s

cause.”).

       In addition, Rule 11(a) of the Federal Rules of Civil Procedure requires that every pleading,

written motion, or other paper be signed personally by every party who is unrepresented. See Fed.

R. Civ. P. 11(a). Thus, if this action were to proceed with all the plaintiffs, they would each be

required to sign every motion, notice, or other submission to be filed. But because not all of the

plaintiffs currently reside in the shelter, and because those that do could be transferred to another

shelter, or end their residence at the shelter at any time, the plaintiffs would have, at best, only a

very limited opportunity to discuss case strategy, share discovery, or even provide each other with

copies of the submissions that they were to file with the Court. This can result in piecemeal

submissions, delays, and missed deadlines. Cf. McPhearson, 2018 WL 10128029, at *3 (severing

a pro se action brought by multiple prisoners into individual actions under Rule 21 because if not




SEVERCONSLDORD.DOCX                                VERSION MAY 15, 2020                             4
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 5 of 9



severed, “piecemeal and contradictory submissions, delays, and missed deadlines [would]

continue to obstruct the progress of [that] action, . . . would result in unfairness to Plaintiffs and

[would] not serve the ends of judicial economy”); Perkins v. City of New York, No. 1:14-CV-3779,

2014 WL 5369428, at *1 (S.D.N.Y. Oct. 20, 2014) (severing a pro se action brought by multiple

prisoners into individual actions under Rule 21 because of the “many infirmities in the Complaint,”

security considerations, and the plaintiffs’ likely inability to jointly litigate the action because they

were housed in different facilities or given limited opportunities to associate).

        Because of these logistical issues, the Court concludes that allowing this action to proceed

with multiple plaintiffs would not be fair to the plaintiffs and would not achieve judicial economy.

Allowing each plaintiff to proceed separately, on the other hand, would facilitate the fair and

efficient disposition of the litigation.

        Accordingly, the Court severs the claims of Plaintiffs Donald Lord, Anthony McDonald,

Raymon Dash, Anthony Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder from this

action and from each other. The Clerk of Court will open a new and separate civil action for each

of those plaintiffs, and will docket copies of the Complaint (ECF 2), the corresponding declaration

(ECF 42, at 5, 6, 7, 8, 9, 10, or 11), the corresponding IFP application (ECF 5, 7, 14, 15, 16, 18, or

29), the Court’s February 25, 2020 and May 8, 2020 Orders (ECF 36 & 48), the corresponding

Order granting IFP status (ECF 45, 46, 47, 49, 50, 51, or 52), and this Order in those new civil

actions. The new civil actions will proceed independently from this point on.

C.      Consolidation

        Under Rule 42 of the Federal Rules of Civil Procedure, a district court may consolidate

one civil action with another civil action pending in the same court if both actions “involve a

common question of law or fact.” Fed. R. Civ. P. 42(a)(2). When actions are consolidated, they are




SEVERCONSLDORD.DOCX                                 VERSION MAY 15, 2020                               5
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 6 of 9



“join[ed] together . . . without . . . los[ing] their independent character.” Hall v. Hall, 138 S. Ct.

1118, 1124-25 (2018). But “[t]he proper solution to the problems created by the existence of two

or more cases involving the same parties and issues, simultaneously pending in the same court [is]

to consolidate them under Rule 42(a).” Miller v. USPS, 729 F.2d 1033, 1036 (2d Cir. 1984).

        “A district court can consolidate related cases under [Rule 42(a)] sua sponte.” Devlin v.

Transp. Commc’ns Int’l Union, 175 F.3d 121, 130 (2d Cir. 1999). And “[i]n assessing whether

consolidation is appropriate . . . , a district court should consider both equity and judicial economy.”

Id. But “efficiency cannot be permitted to prevail at the expense of justice – consolidation should

be considered when ‘savings of expense and gains of efficiency can be accomplished without

sacrifice of justice.’” Id. (citation omitted, emphasis in original).

        The remaining claims in this action are Plaintiff Alphonso Syville’s; they arise from injuries

Syville suffered, between June 2019 and the present, as a result of the shelter’s conditions and

because of the actions of its staff, DHS employees, Sera Security, Oasis, and NYCHA. Syville sues

the City of New York, Project Renewal (the shelter’s operator), Mayor DeBlasio, NYCHA, Oasis

(a drug-addiction treatment provider), and Sera Security (a private security firm). He has brought

another pro se action in this Court, Syville, 1:20-CV-0571 (LTS) (SDA), arising from injuries he

suffered as a result of the January 14, 2020 actions of the shelter’s staff and DHS officials, in which

he sues the City of New York, Project Renewal, and the director of the shelter. (Syville, ECF 1:20-

CV-0571, 2.)

        It is clear that this action, which is now comprised of only Syville’s claims, and Syville,

1:20-CV-0571 (LTS) (SDA), in which Syville is the only plaintiff, involve the same issues of fact

and law, and involve the same principal parties. And it is also clear that it would be far more

efficient, and that justice would not suffer, if the Court would address these two actions together.




SEVERCONSLDORD.DOCX                                 VERSION MAY 15, 2020                              6
          Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 7 of 9



The Court therefore consolidates these two actions, pursuant to Rule 42(a) of the Federal Rules of

Civil Procedure.

          The Court notes that by Order dated April 22, 2020, in Syville, 1:20-CV-0571 (LTS) (SDA),

Magistrate Judge Aaron extended Syville’s time to file an Amended Complaint until June 15, 2020.

(Id. ECF:1-20-CV-0571, 12.) Syville shall include in his Amended Complaint in that action the

claims that he has asserted in this action, so that all of his claims from both actions can proceed

together in Syville, 1:20-CV-0571 (LTS) (SDA), and so the Court can administratively close this

action.

                                           CONCLUSION

          Chambers will mail a copy of this Order to Plaintiffs Donald Lord, Anthony McDonald,

Raymon Dash, Anthony Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder. Plaintiff

Alphonso Syville has consented to electronic service of Court documents. (ECF 3.)

          The Court dismisses the plaintiffs’ claims against the New York City Department of

Homeless Services. 28 U.S.C. § 1915(e)(2)(B)(ii).

          The Court severs the claims of Plaintiffs Donald Lord, Anthony McDonald, Raymon Dash,

Anthony Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder from this action and from each

other.

          The Court directs the Clerk of Court to (1) open a new and separate civil action for each of

those plaintiffs, and (2) docket copies of the complaint (ECF 2), the corresponding declaration

(ECF 42, at 5, 6, 7, 8, 9, 10, or 11), the corresponding IFP application (ECF 5, 7, 14, 15, 16, 18, or

29), the Court’s February 25, 2020 and May 8, 2020 Orders (ECF 36 & 48), the corresponding

Order granting IFP status (ECF 45, 46, 47, 49, 50, 51, or 52), and this Order in those new civil

actions. The undersigned accepts the assignment of each of the actions as a related case, to

facilitate any feasible coordination of case management.


SEVERCONSLDORD.DOCX                                 VERSION MAY 15, 2020                            7
       Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 8 of 9



         The Court consolidates this action with Syville v. City of New York, 1:20-CV-0571 (LTS)

(SDA).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     May 15, 2020
            New York, New York

                                                              /S/ LAURA TAYLOR SWAIN
                                                             LAURA TAYLOR SWAIN
                                                             UNITED STATES DISTRICT
                                                             JUDGE
Mail to:
Donald Lord
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Anthony McDonald
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Raymon Dash
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Anthony Ashley
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032




SEVERCONSLDORD.DOCX                               VERSION MAY 15, 2020                             8
      Case 1:20-cv-00570-LTS-SDA Document 53 Filed 05/15/20 Page 9 of 9




Mail to:
Issac Dickerson
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Eugene Davis
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Alfred Wilder
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032




SEVERCONSLDORD.DOCX                        VERSION MAY 15, 2020           9
